DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       SEBASTIAN FOMENKO,
                            Appellant,

                                    v.

  DEPARTMENT OF HEALTH, THE FLORIDA BOARD OF MASSAGE,
                        Appellee.

                             No. 4D18-2830

                             [April 18, 2019]

  Appeal from the State of Florida, The Florida Board of Massage, L.T.
Case No. 2018-01977.

  Sebastian Fomenko, Pembroke Pines, pro se.

  Louise St. Laurent, General Counsel, and Christine E. Lamia, Chief
Appellate Counsel, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.